On Motion for Preliminary Injunction:
For more than 10 years, plaintiff has had a home located on a certain portion of Uli family lands in the village of Aua. The home was originally built with the permission of the late Uli Solomona, whom plaintiff claims was her natural father. As a result of hurricane Ofa, *15plaintiffs home was partially destroyed and she is attempting to repair the damage. Plaintiffs efforts, however, at attempting any sort of repairs have been consistently frustrated by her neighbor, the defendant Pa‘u Talaeai. (Among the interim assistance afforded victims of hurricane Ofa were F.E.M.A. supplied tarpaulin covers for homes with damaged roofing. Pa‘u turned away an Army crew who attempted to render plaintiff such provisional shelter relief.) Defendant Talaeai claims that she is the granddaughter of a Uli Fa‘ate‘a and that the true owner of the Uli lands is Uli Fa‘ate‘a (and therefore his heirs) to the exclusion of Uli Solomona and his heirs. Defendant not only claims that the former Uli Solomona was not blood heir of the Uli title but that Uli Solomona was not plaintiffs father. Plaintiff seeks a preliminary injunction to enjoin the defendant from further interference with her repair efforts.
We grant the preliminary injunction satisfied on the evidence that "sufficient grounds" — pursuant to the requirements of A.S.C.A. § 43.1301(g) and A.S.C.A § 43.1301(j) — have been established. The plaintiffs claim of entitlement to family lands is supported by matai permission and ten years of family acquiescence in her use and occupation of her homesite, while defendant’s claim to superior entitlement rests on the troublesome notion of exclusive ownership of communal land by her immediate family. As a result, defendant’s various attempts at interfering with plaintiffs repair work have approached being misguided attempts at usurping "pule."
It is ORDERED that defendant, Pa‘u Talaeai, together with her agents, servants, and those in active concert with her, is hereby enjoined, until further order of court, from any interference whatsoever with the plaintiff, Ana Uli’s, attempts to repair the hurricane damage to her home located in the village of Aua on Uli family lands.